UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1157


LINDA WHITE,

                 Plaintiff - Appellant,

          v.

SANTEE COOPER,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cv-00536-RMG)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda White, Appellant Pro Se.     Stephen Lynwood Brown, YOUNG
CLEMENT RIVERS, LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          In     this   action   alleging    employment    discrimination,

Linda White appeals the district court’s order accepting the

recommendation    of    the   magistrate    judge   and   granting   summary

judgment in favor of the defendant.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.               White v. Cooper, No.

2:10-cv-00536-RMG (D.S.C. Jan. 19, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                     2